Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-17 is the inclusion therein of the limitations of setting, by the processor, at least a part of the detected nail region as a preceding print setting region on which the preceding print is to be printed; causing, by the processor, the print head to print the preceding print; detecting, by the processor, a region on which the preceding print is printed as a succeeding print region based on an image obtained by photographing, with the camera, the finger or the toe which is the printing target and on which the preceding print is printed; setting, by the processor, a succeeding print region reference point corresponding to the succeeding print region, or setting, by the processor, a preceding print setting region reference point corresponding to the preceding print setting region and the succeeding print region reference point; and causing, by the processor, the print head to print a succeeding print on the nail region based on information on the preceding print setting region and a reference point that is set among the succeeding print region reference point and the preceding print setting region reference point. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent 10,384,483 to Kasahara (see claims) is considered to be the closest prior art which discloses obtaining a detection target image which is obtained by imaging a detection target; detecting a contour of the detection target from the detection target image by performing shape recognition processing a plurality of times, the shape recognition processing recognizing a shape of the contour of the detection target; and causing a detection result of the contour to be displayed, wherein in the detecting of the contour, for feature points forming contours which are recognition results of the shape recognition processing, variance in the shape recognition processing that is performed the plurality of times is calculated for each corresponding feature points, and a feature point for which a value of the calculated variance is a set value or greater is determined to be a feature point which has a low reliability.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853